DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent Application Publication No. 2017/0369616 (Hatakeyama et al., hereinafter referred to as Hatakeyama).
Hatakeyama, in [0007]-[0010], discloses a chemically amplified negative resist composition that includes a sulfonium salt or iodonium salt acid generator that has the same claimed structural formula, see below,

    PNG
    media_image1.png
    113
    238
    media_image1.png
    Greyscale
or 
    PNG
    media_image2.png
    99
    253
    media_image2.png
    Greyscale
.
In the formulae cited above, R1, is the same as that claimed, X1 is a divalent or tri or tetravalent linking group and is same as the claimed Z group, at least one of Rf1 through Rf4 is fluorine or trifluoromethyl, and R1-R6 is the same as that recited (see last paragraph of the right column of page 1).  Hatakeyama, [0012], discloses that the base polymer can include claimed structural unit (a2), and in [0058], discloses that the structural units can be derived from monomers and is the same as that recited as (B1), 
    PNG
    media_image3.png
    153
    106
    media_image3.png
    Greyscale
(claim 1).  Hatakeyama, in [0061], discloses that the base polymer includes recurring units derived from monomers (such as indene, acenaphthylene) and is the same as that recited, see below,

    PNG
    media_image4.png
    84
    65
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    92
    98
    media_image5.png
    Greyscale
(claims 2-3).  Hatakeyama, on page 44, disclsoes that the base polymer includes recurring units derived from monomers and is the same claimed structures recited in claims 3-4, see below,

    PNG
    media_image6.png
    116
    75
    media_image6.png
    Greyscale
 or 
    PNG
    media_image7.png
    121
    81
    media_image7.png
    Greyscale
.  Hatakeyama, in [0081], discloses that the negative resist composition further includes a crosslinker (the claimed crosslinking agent) (claims 5-8).  Hatakeyama, in [0099]-[0102], discloses that the resist composition is coated onto a substrate (that will be processed, mask patterning) to form a resist film, the resist film is then exposed to energy radiation such as electron beam (EB) or extreme ultraviolet radiation (EUV), wherein the EUV has a wavelength of about 3-15nm (claims 17-20), see [0018]), and the exposed resist film is developed in an alkaline developer (see [0102]), wherein the exposed area of the negative resist is insolubilized and the unexposed area of the negative resist is dissolved in the developer (claims 9-16).
Response to Arguments
Applicant's arguments, and Declaration filed June 6, 2022, have been fully considered but they are not persuasive.  The 35 U.S.C. 102(a)(1) rejection made over claims 1-20, in the previous office action is maintained.  With respect to applicant’s argument that Hatakeyama only discloses the (B1) polymer, and does not disclose the claimed (B2) polymer and that the instant claim requires both (B1) and (B2) polymer, Hatakeyama discloses the claimed (B1) polymer as disclosed in [0058] that the base polymer includes recurring units (b), and lists in the left column of page 44, monomers that can be a recurring unit of the base polymer, and is the same claimed (B1) polymer, see below,

    PNG
    media_image8.png
    170
    148
    media_image8.png
    Greyscale
.
Hatakeyama, in [0050], discloses that the base polymer can include recurring unit (a2), see below,

    PNG
    media_image9.png
    141
    142
    media_image9.png
    Greyscale

wherein Y2 can be an ester, and R14 can be a single bond, and on page 43, discloses the recurring unit (a2), see below,

    PNG
    media_image10.png
    264
    190
    media_image10.png
    Greyscale
wherein R12 is defined in paragraph nos. [0054]-[0056], as (AL-2), see below,

    PNG
    media_image11.png
    98
    153
    media_image11.png
    Greyscale
and is the same claimed (B2) polymer.  Hatakeyama teaches the same claimed acid generator and the same claimed (B1) polymer (recurring unit (b)) and (B2) polymer (recurring unit (a2)), and thereby discloses the same claimed negative chemically-amplified negative resist composition and will inherently possess the argued high sensitivity, low LWR and low CDU with a pattern of favorable profile. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        August 31, 2022.